Citation Nr: 0614302	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  99-13 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.  

2.  Entitlement to service connection for otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1987 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, and from a March 1999 rating decision from the 
RO in Montgomery, Alabama.  The claims folder was 
subsequently transferred to the RO in Atlanta, Georgia.

The case returns to the Board following a remand to the RO in 
April 2001.

The veteran submitted an informal claim for individual 
unemployability (TDIU) by letter dated September 2003.  She 
withdrew that claim in correspondence dated November 2004.

The Board notes that the appeal originally included service 
connection for otitis media to include tinnitus.  However, 
the RO granted the veteran's claim for tinnitus with right 
ear cholesteatoma in an April 2005 rating decision.  
Therefore, this issue is not currently before the Board.    


FINDINGS OF FACT

1.  The RO denied service connection for migraine headaches 
in an October 1995 rating decision; the veteran did not 
initiate an appeal upon notice of that denial.  

2.  Evidence received since the October 1995 rating decision, 
although new, does not bear directly and substantially on the 
matter for consideration and, therefore, is not so 
significant that it must be considered with all evidence of 
record in order to fairly adjudicate the appeal. 

3.  There is no competent evidence of current otitis media.

CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  No new and material evidence has been received since the 
October 1995 rating decision to reopen a claim for service 
connection for migraine headaches.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for otitis media is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for migraine headaches in an 
October 1995 rating decision.  It notified the veteran of 
that denial, but she did not initiate an appeal.  Therefore, 
the RO's decision of October 1995 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108; see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence 
is "new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The RO denied service connection for migraine headaches in 
the October 1995 rating decision because the evidence showed 
that migraine headaches existed prior to service and there 
was no evidence that the veteran's condition worsened as a 
result of service.  Evidence of record at that time consisted 
of service medical records from February 1987 to September 
1994 and the report of a May 1995 VA examination.  

Evidence received since the October 1995 rating decision 
consists of VA medical records dated from May 2002 to July 
2004 and medical treatment records from the Carl R. Darnall 
Army Medical Center, Fort Hood, Texas.  

The Board finds that this evidence, although new, is not 
material within the meaning of 38 C.F.R. § 3.156(a).  
Specifically, the new evidence does not bear directly and 
substantially on the issue of whether the veteran's migraine 
headaches worsened as a result of service and, therefore, is 
not so significant that it must be considered with all 
evidence of record in order to fairly adjudicate the appeal.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
(there must be medical evidence of record that establishes a 
relationship between the disorder at issue and the veteran's 
service in the military).  Simply stated, none of the new 
medical records associate the veteran's migraine headaches to 
her service from March 1987 to November 1994. 

Accordingly, the Board finds that no new and material 
evidence has been received to reopen a claim for service 
connection for migraine headaches.  38 C.F.R.  § 3.156(a).  
The claim is not reopened.  38 U.S.C.A. § 5108.  The appeal 
is denied.        

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Service connection requires the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The evidence of record is 
completely negative for a diagnosis of otitis media.  In 
fact, an August 2001 VA examination report specifically found 
that the veteran did not have any indication of otitis media 
at the present time, providing evidence against this claim.  

The veteran, a lay person not trained or educated in 
medicine, is not competent to offer an opinion as to the 
medical diagnosis of her own condition.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Absent competent 
evidence of a current disability, service connection must be 
denied.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for otitus media.  38 
U.S.C.A. § 5107(b).  Absent competent evidence of current 
disability, the evidence is not so evenly balanced as to 
require resolution of doubt in the veteran's favor. Id.  The 
appeal is denied. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
April 2001 and July 2003 as well as information provided in 
the August 2003 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
her claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the August 2003 supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

The Board observes that notice must be provided before the 
initial unfavorable determination by the RO and ask the 
veteran to provide any relevant evidence in her possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the RO received the claim and issued its initial 
adjudication before the enactment of the current notice 
requirements, such that providing notice of current 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required notice, 
as well as all required assistance, as discussed below, any 
failure to follow Pelegrini in this case results in no 
prejudice to the veteran and therefore constitutes harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the rule of 
prejudicial error when considering compliance with notice 
requirements).   Moreover, the Board emphasizes that neither 
the veteran nor her representative has made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice to the veteran.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, supra (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Also during the pendency of this appeal, on March 31, 2006, 
the Court issued a decision an opinion in the case of Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), which 
holds that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Here, the 
veteran was generally notified of this information in the 
July 2003 letter as well as the March 1999 rating decision 
and August 2003 supplemental statement of the case.  However, 
since the Board finds no new and material evidence in the 
record, it also finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
issue in the absence of specific Kent notice.  See Bernard, 
supra.

With respect to the duty to assist, the RO has obtained 
service medical records, VA treatment records, and a VA 
medical opinion.  See 38 U.S.C.A. § 5103A(d).  In addition, 
the veteran provided additional medical records and lay 
testimony in the form of her own statements.  As there is no 
other indication or allegation that additional relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A.  § 5103A.   

The Board is also satisfied as to compliance with its 
instructions from the previous remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  


ORDER

As no new and material evidence has been received, the claim 
for service connection for migraine headaches is not 
reopened.  The appeal is denied.  

Service connection for otitis media is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


